IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs February 5, 2014

        STATE OF TENNESSEE v. CHRISTOPHER MARK BRIDGES

                  Appeal from the Circuit Court for Madison County
                    No. 98-505/97-677     Donald H. Allen, Judge


                No. W2013-01481-CCA-R3-CD - Filed March 19, 2014


The defendant, Christopher Mark Bridges, pled guilty to violating his probation and now
appeals the trial court’s order requiring him to serve his sentence in confinement. We affirm
the judgment of the trial court in accordance with Rule 20 of the Rules of the Tennessee
Court of Criminal Appeals.

 Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed Pursuant to Rule 20,
                      Rules of the Court of Criminal Appeals

J OHN E VERETT W ILLIAMS, J., delivered the opinion of the Court, in which A LAN E. G LENN
and C AMILLE R. M CM ULLEN, JJ., joined.

Gregory D. Gookin, Jackson, Tennessee, for the appellant, Christopher Mark Bridges.

Robert E. Cooper, Jr., Attorney General and Reporter; Caitlin E.D. Smith, Senior Counsel;
James G. Woodall, District Attorney General; and Shaun A. Brown, Assistant Attorney
General, for the appellee, State of Tennessee.

                              MEMORANDUM OPINION

       On December 31, 1997, the defendant pled guilty to aggravated burglary, a Class C
felony, theft over $1000, a Class D felony, and vandalism under $500, a Class A
misdemeanor. He received a four-year sentence to be served on probation. On June 30,
1998, the defendant pled guilty to vehicle burglary and received a two-year sentence to be
served on probation consecutively to his initial four-year sentence. The defendant was
sentenced to a total of six years of probation. After a hearing on May 28, 2013, in which the
defendant admitted to violating the terms of his probation, the trial court revoked his
probation and ordered that he serve the remainder of his six-year sentence in incarceration.
The trial court observed that the defendant received multiple opportunities for probation, yet
violated his probation several times. The defendant argues that the trial court erred in
completely revoking his probation and requests that the court instead reinstate his probation
in the state of Indiana to allow it to run concurrently with his sentence for burglary and theft.
The trial court obtained jurisdiction after the defendant signed a waiver of extradition to
return to the state of Tennessee. The defendant’s sentence in Indiana is a three-year sentence
requiring one year of incarceration, six months of house arrest, six months of work-release,
and a year of probation. The defendant is currently in the work-release portion of his
sentence.

       A trial court has the discretion to revoke probation if it finds by a preponderance of
the evidence that a defendant violated the conditions of probation. See T.C.A. §§ 40-35-310,
-311(e) (2010); State v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001). If the trial court does find
by a preponderance of the evidence that the defendant has violated the conditions of
probation, the court is granted the authority to: (1) order confinement; (2) order execution of
the sentence as originally entered; (3) return the defendant to probation on appropriate
modified conditions; or (4) extend the defendant’s probationary period by up to two years.
T.C.A. §§ 40-35-308(a), -308(c), -310, -311(e)(1). “The proof of a probation violation need
not be established beyond a reasonable doubt, but it is sufficient if it allows the trial judge
to make a conscientious and intelligent judgment.” State v. Harkins, 811 S.W.2d 79, 82
(Tenn. 1991).

        Appellate courts have a limited scope of review when a defendant challenges a
probation revocation. This court will not disturb the judgment of the trial court “unless it
appears that there has been an abuse of discretion.” Id. A trial judge abuses his or her
discretion only if there is “no substantial evidence to support the conclusion of the trial court
that a violation of the conditions of probation occurred.” Shaffer, 45 S.W.3d at 554 (Tenn.
2001).

        The evidence contained in the record shows that the defendant admitted he violated
the terms of his probation. He initially received four years of probation on December 30,
1997, after a plea of guilty to the charges of aggravated burglary, theft of property over
$1000, and vandalism under $500. The terms of the defendant’s probation were revoked and
reinstated June 30, 1998, when he received an additional two years of probation after a guilty
plea to the charge of vehicle burglary. The terms of his probation required the defendant to
inform his probation officer if he was leaving the state and did not allow him to leave the
state without permission. The terms also required that the defendant pay at least $75 per
month in court costs and fines.

      On July 2, 1999, a probation violation report was filed against the defendant. The
Madison County Circuit Court then issued a probation warrant for the defendant on July 7,

                                               -2-
1999, which stated that the defendant had not reported to his probation officer since March
24, 1999, that he owed $250 in probation fees for the months of December, 1998, through
July, 1999, that he last provided proof of a court payment on May 4, 1998, and that he had
not paid $75 per month as the court ordered. The defendant pled guilty to burglary and theft
in the state of Indiana on July 25, 2012, and the Madison County Circuit Court issued an
amended probation warrant for the defendant on May 22, 2013. The defendant claimed he
was evicted from his Tennessee residence in 1999 and had to move to Indiana to live with
his grandmother. He further stated that he informed his probation officer of his situation and
that the officer advised him “just to take care of this situation.” However, the record
indicates that the defendant never attempted to report to his probation officer after moving,
nor did he attempt to pay any of the court-ordered fees.

       Having properly concluded that a violation had occurred, the trial court was statutorily
authorized to order incarceration. Thus, we conclude that the trial court neither erred nor
abused its discretion when it revoked the defendant’s probation and ordered that the
defendant serve his sentence in incarceration.

        It appearing that the evidence does not preponderate against the findings of the trial
court and that this opinion would have no precedential value, we affirm the judgment of the
trial court pursuant to Rule 20 of the Rules of the Tennessee Court of Criminal Appeals.


                                                    _________________________________
                                                    JOHN EVERETT WILLIAMS, JUDGE




                                              -3-